111 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Thomas L. MILLER, Appellant,v.Larry NORRIS, Director, Arkansas Department of Correction, Appellee.
No. 96-2072.
United States Court of Appeals, Eighth Circuit.
Submitted March 5, 1997.Decided April 8, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Thomas L. Miller, an Arkansas inmate, brought a 28 U.S.C. § 2254 petition asserting that the evidence was insufficient to support his three state drug convictions, and that his trial counsel was ineffective.  The district court1 dismissed the petition as procedurally barred, rejecting Miller's assertion of ineffective assistance as cause.  Miller appeals.  Having reviewed the record, we conclude that Miller cannot show he was prejudiced by his counsel's performance, and thus we need not determine whether that performance was deficient.  See Strickland v. Washington, 466 U.S. 668, 697 (1984);  see also Lockhart v. Fretwell, 506 U.S. 364, 369 (1993) (explaining Strickland prejudice standard).  As Miller has not established cause to excuse his state procedural default, see Murray v. Carrier, 477 U.S. 478, 488 (1986), we agree that his federal habeas claims are procedurally barred.


2
Accordingly, we affirm the district court's judgment.



1
 The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)